Opinion
Per Curiam,
In this trespass case, the lower court ordered a new trial upon the ground that its instructions to the jury erroneously stated the applicable law to the prejudice of plaintiff-appellee. While defendant-appellant does not dispute that the charge was erroneous he asserts it was harmless, because, under the proof, the erroneous portion was inapplicable to the case and, therefore, would not have entered into the jury’s con*605elusion in favor of defendant. Accepting, for present purposes, defendant’s view of the proof we are satisfied that the jury might have been sufficiently confused by the charge to bring the order of a new trial well within the bounds of the trial judge’s discretion in such matters.
Order affirmed.